Title: To James Madison from William Cooke, 6 May 1803 (Abstract)
From: Cooke, William
To: Madison, James


6 May 1803, Philadelphia. “The Rumor of an Approaching War between France & England, and some delays in my private business has procrastinated my departure for Europe, until the present Moment.” His friends advise him to deposit his original papers in the State Department and take only notarized copies with him. Takes the liberty of sending the originals to JM so “they may be properly and safely Deposited.” Informs JM that he has “duly and legally Authorised” Philadelphia merchant John Gardiner, Jr., as his attorney. Asks JM to correspond with Gardiner “on the Subject of this business should any event render that necessary and usefull.” Expresses his gratitude for the attentive consideration JM has shown for his “unfortunate Case.” “I beg leave as a Native born American to make a tender of every Talent I possess if they can be usefull to my Country. I shall Sail in a few days for England, on my way to Spain.”
 

   
   Tr (DNA: RG 76, Spain, Treaty of 1819, Disallowed Claims, 62B). 1 p. A note at the bottom of the Tr indicates that the original papers were forwarded with the letter by mail to JM to deposit in the State Department.


